DETAILED ACTION
	This is in response to communication received on 5/9/22.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 2/16/22.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Allen Moon on 8/11/22.

The application has been amended as follows: 
16. (cancelled)
17. (cancelled)
18. (cancelled)
19. (cancelled)
20. (cancelled)



Claim Rejections - 35 USC § 112
The claim rejection(s) under pre-AIA  35 U.S.C. 112 First Paragraph or AIA  35 U.S.C. 112(a) as being as failing to comply with the written description requirement on claims 10 and 13 are withdrawn because of the persuasive Arguments provided on 2/16/22.  

Claim Rejections - 35 USC § 102
The claim rejection(s) under 35. U.S.C. 102(a)(1) as being anticipated by CIMPEANU (US PGPub 2012/0148855) on claims 1-2, 4, 10, 11, and 12-14 are withdrawn because the independent claim 1 has been amended.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over CIMPEANU (US PGPub 2012/014885) on claims 5-9, 16, 19-20 are  withdrawn because the independent claim 1 has been amended and claims 16-20 have been cancelled.  
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over CIMPEANU (US PGPub 2012/014885) and GRUNLAN (US PGPub 2014/036389) on claim 16 is withdrawn because the independent claim 1 has been amended.  

Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 has the following limitations which, within the context of the overall claim, are not taught nor suggested by the prior art on record: forming a polyelectrolyte complex suspension comprising a strong polyanion and a weak polycation… curing the coated substrate using a buffering solution having a basic pH.
The terms ‘strong polyanion’ and ‘weak polycation’ are defined in paragraph 26 of the instant specification as having specific properties.
The closest prior art on record CIMPEANU teaches the polymerization reaction of its invention, in paragraph 63, takes place in an aqueous medium at pH below 6 which is an acidic pH.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717